Name: Council Regulation (EC) No 3261/94 of 22 December 1994 amending Regulation (EC) No 3692/93 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/16 Official Journal of the European Communities 29 . 12. 94 COUNCIL REGULATION (EC) No 3261/94 of 22 December 1994 amending Regulation (EC) No 3692/93 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen pean Economic Community and the Kingdom of Norway (3), the parties have had further consultations on their reciprocal fishing rights for 1994 ; Whereas these consultations have been concluded and, as a result, the abovementioned catch quota allocated to the Community has been increased, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3692/93 (2) allocates, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishery zone around Jan Mayen ; Whereas a catch quota of 9 000 tonnes of 'other species' was allocated to the Community in Norwegian waters south of 62 °N for 1994 ; whereas the catches by Community vessels might lead to this allocation being exhausted shordy ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EC) No 3692/93, the figures relating to 'other species' in ICES division IV are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER 0) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 341 , 31 . 12. 1993, p . 104. (3) OJ No L 226, 29 . 8 . 1980, p. 48 . 29 . 12. 94 Official Journal of the European Communities No L 339/17 ANNEX (in metric tonnes, fresh round weight) Species ICES Division Quotas allocatedto Member States Community catch quotas Other species IV 10 000 Denmark 5 000 United Kingdom 3 744 Germany 569 Belgium 50 France 235 Netherlands 402